DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because, in Fig. 2, the term “done” is misspelled as “dome”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes several grammatical errors.  For instance, in line 3, an “a” should precede “general sleeping function”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Due to the frequent use of numbers throughout the specification, it is recommended to mark the reference characters related to the figures so that they are easily distinguished from numbers representing quantities.  For example, the use of parentheses would suffice.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
“An learning instruction” recited in each claim’s limitation is improper.  The limitation should recite “a learning instruction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 2, the disclosure fails to provide sufficient written description for “causing a user to sleep by stopping a flow of thought(s) through an learning instruction or developing a skill of controlling a brain function for forming a new sleeping function” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The most disclosure is found in para. 117-128 which merely describe an anecdotal story from the inventor, but does not provide a description of the claimed functionality.  Additionally, para. 123 explicitly identifies that “even if the basic principles discussed are the same, the specific details may differ depending on the intensity of the flow when dealing with each concrete results.  It is therefore necessary to understand that it is not possible to uniformly presuppose or deal with all people.”  Thus, the disclosure fails to provide sufficient written description of the steps, calculations, or algorithms necessary to perform the claimed functionality.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to methods which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, independent claim 1 recites controlling an angle of eyeballs and a sleep behavior or causing a user to sleep by stopping a flow of thought through an learning instruction or developing a skill of controlling a brain function for forming a new sleeping function, while an instructor shows a visual image to the user.  Independent claim 2 recites controlling an angle of eyeballs and a sleep behavior or causing a user to sleep by stopping a flow of thoughts through an learning instruction or developing a skill of controlling a brain function for forming a new sleeping function, while an instructor shows a visual image to a user after an instructor visits a place at which a learner having insomnia stays or after the instructor invites the learner to a place at which the instructor stays.
Forming a new sleeping function against insomnia amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a distance learning device able to display images (claim 1) and a visual image (claims 1 and 2) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps.  Evidence is found in at least Fig. 1A which illustrates the distance learning device as a non-descript black box. Further evidence is provided by the specification. See, for example, at least para. 51, 52, 64, and 103-111 which identify that the distance learning 
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Evidence is found in at least at least Fig. 1A which illustrates the distance learning device as a non-descript black box. Further evidence is provided by the specification. See, for example, at least para. 51, 52, 64, and 103-111 which identify that the distance learning device is not comprised of a particular machine nor consists of a particular arrangement.  Additionally, claim 2 and para. 103-111 illustrate that a distance learning device is unnecessary as the method may be performed by a human.  For instance, para. 110 recites that “[i]t is understood that the offline method can be implemented even in an environment without electricity, without smartphone, and without the Internet, and that, essentially, the application for self-learning and the distance learning method are to expand the range of use of the offline method by using contemporary technology.”  At least para. 59 identifies that the visual image is not a particular image or series of images.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed both individually and as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rosenzweig (US 2014/0024883).

Regarding claim 1, Rosenzweig teaches a method of a distance learning of forming a new sleeping function against insomnia, the method comprising: 
controlling an angle of eyeballs and a sleep behavior or causing a user to sleep by stopping a flow of thought through an learning instruction or developing a skill of controlling a brain function for forming a new sleeping function, while an instructor shows a visual image to the user when both the user and the instructor are connected to a distance learning device able to display images (Rosenzweig, para. 44, “The device of the present invention can be used by both the ART therapist in an ART session as well as by a subject on their own.” para. 65, “Visual component 220 may be comprised of a screen or other means which displays an object for the subject to follow with his/her eyes.”  Para. 76, “Device 200 can contain… switches that can produce audio and/or visual images to aid in sleep.”).

Regarding claim 2, Rosenzweig teaches an offline learning method of forming a new sleeping function against insomnia, the method comprising: 
controlling an angle of eyeballs and a sleep behavior or causing a user to sleep by stopping a flow of thought through an learning instruction or developing a skill of controlling a brain function for forming a new sleeping function, while an instructor shows a visual image to a user after an instructor visits a place at which a learner having insomnia stays or after the instructor invites the learner to a place at which the instructor stays (Rosenzweig, para. 44, “The device of the present invention can be used by both the ART therapist in an ART session as well as by a subject on their own.” Para. 65, “Visual component 220 may be comprised of a screen or other means which displays an object for the subject to follow with his/her eyes.”  Para. 76, “Device 200 can contain… switches that can produce audio and/or visual images to aid in sleep.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2010/0323335) discloses a psychotherapeutic device which induces saccadic eye movement of a user in a certain, thus increasing the efficacy of psychiatric treatment for the user.

Mashour et al. (US 2013/0245484) discloses a system and method for assessing causal signaling in the brain during states of consciousness, and includes a verbal command such as “open your eyes”.

Samec et al. (US 2017/0365101 and US 10,332,315) discloses a display system configured to perform a neurological analysis and to provide a perception aid based on an environmental trigger associated with the neurological condition, including providing eye movement desensitization and reprocessing (EMDR) therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715